Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 10th, 2021 has been entered. Claims 15-21, 23, and 25-27 remain pending. The objections to Claims 22 and 24 are withdrawn due to the cancellation of Claims 22 and 24. Applicant’s amendments to the claims have changed the interpretation from 35 U.S.C. 112(f) to broadest reasonable interpretation.  Applicant’s amendments to Claim 21 and cancellation of Claim 22 overcome the 35 U.S.C. 112(b) rejection of Claims 21, 23 and 25.  The 35 U.S.C. 102(a) rejection of Claim 22 is withdrawn due to the cancellation of Claim 22.

Response to Arguments
Applicant’s arguments, see Page 11 Section Rejection under 35 U.S.C. 112(a), filed 05/10/2021, with respect to Claims 23 and 25 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of Claims 23 and 25 has been withdrawn. 

Applicant's arguments for Rejections under 35 U.S.C. 101 on Pages 12-14, filed 05/10/2021 have been fully considered but they are not persuasive. On Page 13 of the Applicant’s Remarks, Applicant details Example 39 of training a neural network and whether mathematical concepts are recited in the claims. From Claim 15, the limitation “extract an acoustic feature of normal sound based on training data for normal sound by using an acoustic 

Applicant’s arguments of Prior Art Rejections on Pages 14-17 with respect to claims 15-27 have been considered but are not persuasive. The amendment to Claims 15-16, and 19-21 of inclusion of the probability density function which is taught by the previously presented prior art Horoshenkov, from the now cancelled Claim 22, cause a new grounds of rejection of Claims 15-16, 19-21, and 26-27 to be under 35 U.S.C. 103 of Lecomte in view of Horoshenkov. The additional limitation amended to claim 15 of “a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound” is further taught by Lecomte in [0032]-[0033] with the assigning of scores and determination of anomaly from the scores. The additional limitation of “optimize the acoustic feature extractor” from the extracting and updating is taught by Lecomte as Step D in [0032]. Amended Claims 16, 19, and 20 recite similar new limitations and have similar rejections as detailed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21, 23, 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more.
	Claim 15 recites “an anomalous sound detection training apparatus comprising: processing circuitry (This limitation is considered to be a generic computer processor.  Generic computer processors are well understood in the art from Lecomte (US20140046878) and  Horoshenkov (US20140311245)) configured to: extract an acoustic feature of normal sound based on training data for normal sound by using an acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is defined in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea); update a normal sound model by using the extracted acoustic feature (This limitation pertains to a step which is considered a mathematical concept. Updating a normal sound model is considered to be a mathematical calculation. Therefor this is considered an abstract idea); extract an acoustic feature of anomalous sound based on simulated anomalous sound and extract an acoustic feature of normal sound based on the training data for normal sound by using the acoustic feature (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is disclosed in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea); and update the acoustic feature extractor by using the acoustic feature of anomalous sound and the acoustic feature of normal sound (This limitation pertains to a step which is considered a mathematical concept. Updating the acoustic feature extractor based on formula (16) as detailed in [0107]. Therefor this is considered an abstract idea), wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the extraction of the acoustic feature of This limitation pertains to a step which is considered to be a mathematical concept. The process of optimizing as detailed above is considered a mathematical calculation step with the repetition performing a mathematical calculation. Therefor this is considered an abstract idea), based on a probability density function followed by a feature amount extracted from normal sound and a probability density function followed by a feature amount extracted from anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. A probability density function is considered to be a mathematical relationship. Therefor this is considered an abstract idea), so that a degree of anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. The comparison of a degree of anomaly calculated from normal sound to that of calculated from anomalous sound is considered to be a mathematical calculation. Therefor this is considered an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations constitute an abstract idea, 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this next step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application. The additional element of “processing circuitry” is considered to be a generic computer processor. Generic computer processors do not integrate into a practical application. Therefor the claims are directed to a judicial exception and require further analysis under the Step 2B.  Since there are no additional elements, under Step 2B analysis there is not significantly more than the judicial exception.
The claim, therefore, are not patent eligible.

Claim 17 recites “the processing circuitry is further configured to: sample the simulated anomalous sound, wherein the simulated anomalous sound is anomalous sound simulated by making assumption on one of occurrence frequency, sparsity, and continuity in temporal frequency direction of amplitude values (This limitation pertains to a step which is considered a mathematical concept. The sampling is considered to be a mathematical calculation. Therefor this is considered an abstract idea).”


Claim 18 recites “the simulated anomalous sound is Xω,n as sampled based on a distribution:             
                
                    
                        X
                    
                    
                        ω
                        ,
                        n
                    
                
                ~
                (
                
                    
                        
                            
                                1
                            
                            
                                β
                            
                        
                        )
                        e
                    
                    
                        -
                        
                            
                                1
                            
                            
                                β
                            
                        
                        X
                        ω
                        ,
                        n
                    
                
            
         where ω is frequency, n is frame number, and β is an integer (This limitation pertains to a mathematical concept. The sampling is detailed as a calculation by a specific mathematical function. Therefor is considered an abstract idea).”
Claim 18 is dependent on Claim 17 and as such the analysis under Step 1 and Step 2A, Prong One is the same.  As the limitation does not provide any additional elements to incorporate the judicial exception into a practical application for analysis under Step 2A, Prong Two and Step 2B, the claim is not patent eligible.

Claim 21 recites “A non-transitory computer-readable medium storing computer-readable instructions thereon, which, when executed by a computer, cause the computer to function as the apparatus according to Claim 15 (This limitation is mere instructions to apply an exception with a generic computer. Mere instructions to apply an exception do not integrate into a practical application).”
Claim 21 is dependent on Claim 15 and as such the analysis under Step 1 and Step 2A, Prong One is the same.  As the limitation provides an additional element, under Step 2A, Prong Two evaluation, a generic computer does not integrate to incorporate the judicial exception 

Claim 16 recites “an anomalous sound detection training apparatus comprising: processing circuitry (This limitation is considered to be a generic computer processor.  Generic computer processors are well understood in the art from Lecomte (US20140046878) and  Horoshenkov (US20140311245)) configured to: extract an acoustic feature of normal sound based on training data for normal sound by using an acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is defined in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea); update a normal sound model by using the extracted acoustic feature (This limitation pertains to a step which is considered a mathematical concept. Updating a normal sound model is considered to be a mathematical calculation. Therefor this is considered an abstract idea); extract an acoustic feature of anomalous sound based on training data for anomalous sound and extracts an acoustic feature of normal sound based on the training data for normal sound by using the acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is disclosed in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea); and update the acoustic feature extractor by This limitation pertains to a step which is considered a mathematical concept. Updating the acoustic feature extractor based on formula (16) as detailed in [0107]. Therefor this is considered an abstract idea), wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the extraction of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the normal sound are performed to optimize the acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. The process of optimizing as detailed above is considered a mathematical calculation step with the repetition performing a mathematical calculation. Therefor this is considered an abstract idea), based on a probability density function followed by a feature amount extracted from normal sound and a probability density function followed by a feature amount extracted from anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. A probability density function is considered to be a mathematical relationship. Therefor this is considered an abstract idea), so that a degree of anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. The comparison of a degree of anomaly calculated from normal sound to that of calculated from anomalous sound is considered to be a mathematical calculation. Therefor this is considered an abstract idea).”

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations constitute an abstract idea, because, under a broadest reasonable interpretation, it recites limitations that fall into and recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this next step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application. The additional element of “processing circuitry” is considered to be a generic computer processor. Generic computer processors do not integrate into a practical application. Therefor the claims are directed to a judicial exception and require further analysis under the Step 2B.  Since there are no additional elements, under Step 2B analysis there is not significantly more than the judicial exception.
The claim, therefore, are not patent eligible.

Claim 19 recites “An anomalous sound detection training method comprising: extracting an acoustic feature of normal sound based on training data for normal sound by using an acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is defined in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea); Updating a normal sound model by using the extracted acoustic feature (This limitation pertains to a step which is considered a mathematical concept. Updating a normal sound model is considered to be a mathematical calculation. Therefor this is considered an abstract idea); extracting an acoustic feature of anomalous sound based on simulated anomalous sound and extracting an acoustic feature of normal sound based on the training data for normal sound by using the acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is disclosed in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea); updating the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted acoustic feature of normal sound (This limitation pertains to a step which is considered a mathematical concept. Updating the acoustic feature extractor based on formula (16) as detailed in [0107] which is a mathematical calculation. Therefor this is considered an abstract idea), wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the This limitation pertains to a step which is considered to be a mathematical concept. The process of optimizing as detailed above is considered a mathematical calculation step with the repetition performing a mathematical calculation. Therefor this is considered an abstract idea), based on a probability density function followed by a feature amount extracted from normal sound and a probability density function followed by a feature amount extracted from anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. A probability density function is considered to be a mathematical relationship. Therefor this is considered an abstract idea), so that a degree of anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. The comparison of a degree of anomaly calculated from normal sound to that of calculated from anomalous sound is considered to be a mathematical calculation. Therefor this is considered an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be a statutory category (Process).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this next step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application. There are no additional elements, therefor the claims are directed to a judicial exception and require further analysis under the Step 2B.  Since there are no additional elements, under Step 2B analysis there is not significantly more than the judicial exception.
The claim, therefore, are not patent eligible.

Claim 20 recites “an anomalous sound detection training method comprising: extract an acoustic feature of normal sound based on training data for normal sound by using an acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is defined in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea); update a normal This limitation pertains to a step which is considered a mathematical concept. Updating a normal sound model is considered to be a mathematical calculation. Therefor this is considered an abstract idea); extract an acoustic feature of anomalous sound based on training data for anomalous sound and extract an acoustic feature of normal sound based on the training data for normal sound by using the acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is disclosed in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea); and update the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted acoustic feature of normal sound (This limitation pertains to a step which is considered a mathematical concept. Updating the acoustic feature extractor based on formula (16) as detailed in [0107]. Therefor this is considered an abstract idea), wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the extraction of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the normal sound are performed to optimize the acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. The process of optimizing as detailed above is considered a mathematical calculation step with the repetition performing a mathematical calculation. Therefor this is considered an abstract idea), based on a probability density function followed by a feature amount extracted from (This limitation pertains to a step which is considered to be a mathematical concept. A probability density function is considered to be a mathematical relationship. Therefor this is considered an abstract idea), so that a degree of anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. The comparison of a degree of anomaly calculated from normal sound to that of calculated from anomalous sound is considered to be a mathematical calculation. Therefor this is considered an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations constitute an abstract idea, because, under a broadest reasonable interpretation, it recites limitations that fall into and recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).

In this next step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application. There are no additional elements, therefor the claims are directed to a judicial exception and require further analysis under the Step 2B.  Since there are no additional elements, under Step 2B analysis there is not significantly more than the judicial exception.
The claim, therefore, are not patent eligible.

Claim 23 recites “An anomalous sound detection apparatus which detects whether or not input sound is anomalous sound, the anomalous sound detection apparatus comprising: processing circuitry (This limitation is considered to be a generic computer processor.  Generic computer processors are well understood in the art from Lecomte (US20140046878) and Horoshenkov (US20140311245)) configured to extract an acoustic feature of the input sound based on an acoustic feature extractor (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature by using an acoustic feature extractor which is defined in [0016] as being a series derived by Fourier transformation which is considered a mathematical calculation. Therefor this is considered an abstract idea): calculate a degree of anomaly from the acoustic feature of the input sound (This limitation pertains to a step which is considered to be a mathematical concept. The calculation of a degree of anomaly is considered to be a mathematical calculation. Therefor this is considered an abstract idea); and determine whether or not the (This limitation pertains to a step which is considered to be a mathematical concept. The comparison of a degree of anomaly calculated to that of a threshold is considered to be a mathematical calculation. Therefor this is considered an abstract idea), wherein the acoustic feature extractor is optimized, by relating a probability density function followed by a normal sound to a probability density function followed by an anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. A probability density function is considered to be a mathematical relationship. Therefor this is considered an abstract idea), so that the acoustic feature extractor outputs a degree of anomaly to be determined as anomalous sound based on the threshold in case of normal sound and the acoustic feature 7Application No. 16/089,214extractor outputs a degree of anomaly to be determined as anomalous sound based on the threshold in case of the anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. The outputting of a degree of anomaly is considered to be a mathematical calculation. Therefor this is considered an abstract idea), wherein the probability density function followed by the normal sound is obtained from a first number of normal sound data, the probability distribution of the degree of anomaly followed by the second anomalous sound is obtained from a number of anomalous sound data sampled, the number of anomalous sound data sampled being substantially same as the first number of normal sound data (This limitation pertains to a mathematical concept. The probability density function is a mathematical formula with a mathematical relationship with the degree of anomaly, number of anomalous sound data sampled and number of normal sound data. Therefor this is an abstract idea).”

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations constitute an abstract idea, because, under a broadest reasonable interpretation, it recites limitations that fall into and recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this next step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application. The additional element of “processing circuitry” is considered to be a generic computer processor. Generic computer processors do not integrate into a practical application. Therefor the claims are directed to a judicial exception and require further analysis under the Step 2B.  Since there are no additional elements, under Step 2B analysis there is not significantly more than the judicial exception.
The claim, therefore, are not patent eligible.

Claim 25 recites “the anomalous sound data is generated by an anomalous sound sampling apparatus configured to generate an anomalous sound data where an amplitude spectrum of the anomalous sound data is based on normal sound, differs for each of anomalous sound data, is derived to be sparse and is smoothed in a temporal frequency direction, and an average spectrum of stationary noise is added to the amplitude spectrum of the anomalous sound data (This limitation pertains to a step which is considered a mathematical concept. The sampling is considered to be a mathematical calculation. Therefor this is considered an abstract idea).”
Claim 25 is dependent on Claim 23 and as such the analysis under Step 1 and Step 2A, Prong One is the same.  As the limitation does not provide any additional elements to incorporate the judicial exception into a practical application for analysis under Step 2A, Prong Two and Step 2B, the claim is not patent eligible.

Claim 26 recites “an optimized acoustic feature extractor is used in the extraction of the acoustic feature of the normal sound based on the training data and used in the extraction of the acoustic feature of the anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature is considered a mathematical calculation. Therefor this is considered an abstract idea).”
Claim 26 is dependent on Claim 15 and as such the analysis under Step 1 and Step 2A, Prong One is the same.  As the limitation does not provide any additional elements to incorporate the judicial exception into a practical application for analysis under Step 2A, Prong Two and Step 2B, the claim is not patent eligible.

Claim 27 recites “an optimized acoustic feature extractor is used in the extraction of the acoustic feature of the normal sound based on the training data and used in the extraction of the acoustic feature of the anomalous sound (This limitation pertains to a step which is considered to be a mathematical concept. Extracting an acoustic feature is considered a mathematical calculation. Therefor this is considered an abstract idea).”
Claim 27 is dependent on Claim 16 and as such the analysis under Step 1 and Step 2A, Prong One is the same.  As the limitation does not provide any additional elements to incorporate the judicial exception into a practical application for analysis under Step 2A, Prong Two and Step 2B, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte (US20140046878) in view of Horoshenkov (US20140311245).
	Regarding Claim 15, Lecomte teaches “processing circuitry (processor – [0045]) configured to extract an acoustic feature of normal sound (Sub-set of data said to be normal – [0032]) based on training data for normal sound (Audio data representing the learning signals – [0032]) by using an acoustic feature extractor (SVM classifier representing a group – [0032]; unsupervised initialization of Q groups consisting of a grouping by classes – [0032]);  update a normal sound model by using the extracted acoustic feature (step of optimization of the groups that uses the model during the modelling step – [0032]; model of normality consisting of several classifiers – [0032]); extract an acoustic feature of anomalous sound (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) based on simulated anomalous sound (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]) and extract an acoustic feature of normal sound based on the training data for normal sound by using the acoustic feature extractor (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]); and update the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted acoustic feature of normal sound (Step of optimization of the groups – [0032]), wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the extraction of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the anomalous sound and the extracted acoustic feature of the normal sound are repeatedly performed to optimize the acoustic feature extractor (step d is repetition of steps b and c to obtain a model M; step b consists of step of definition of a model of normality consisting of 1-class SVM classifiers, classifier represents a group, group is a sub-class to obtain model of normality consisting of several classifiers;  step c consists of step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]), based a (SVM classifiers use decision rules to determine presence or absence of anomaly in audio signal – [0032]), so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (model assigns, for each 1-class SVM classifier a score fq, the scores fq obtained are compared to determine anomaly – [0032]-[0033]).”
Lecomte does not teach “a probability density function.”
	Horoshenkov teaches “a probability density function ([0086]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte to incorporate the teaching of Horoshenkov to incorporate machine learning techniques with a probability density function to analyze for normal and abnormal acoustic signals to discover the condition of objects.  Doing so would improve detection of abnormal sound data in an environment.

Regarding Claim 16, Lecomte teaches “processing circuitry (processor – [0045]) configured to: extract an acoustic feature of normal sound (Sub-set of data said to be normal – [0032]) based on training data for normal sound (Audio data representing the learning signals – [0032]) by using an acoustic feature extractor (SVM classifier representing a group – [0032]); update (step of optimization of the groups that uses the model during the modelling step – [0032]) a normal sound model (model of normality consisting of several classifiers – [0032]) by using the extracted acoustic feature; extract (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) an acoustic feature of anomalous sound based on training (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]) and extract an acoustic feature of normal sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) based on the training data for normal sound by using the acoustic feature extractor; and update (Step of optimization of the groups – [0032]) the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted  acoustic feature of normal sound, wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the extraction of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the anomalous sound and the extracted acoustic feature of the normal sound are repeatedly performed to optimized the acoustic feature extractor (step d is repetition of steps b and c to obtain a model M; step b consists of step of definition of a model of normality consisting of 1-class SVM classifiers, classifier represents a group, group is a sub-class to obtain model of normality consisting of several classifiers;  step c consists of step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]), based on a feature amount extracted from normal sound and a feature amount extracted from anomalous sound (SVM classifiers use decision rules to determine presence or absence of anomaly in audio signal – [0032]), so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the anomalous sound (model assigns, for each 1-class SVM classifier a score fq, the scores fq obtained are compared to determine anomaly – [0032]-[0033]).”
Lecomte does not teach “a probability density function.”
	Horoshenkov teaches “a probability density function ([0086]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte to incorporate the teaching of Horoshenkov to incorporate machine learning techniques with a probability density function to analyze for normal and abnormal acoustic signals to discover the condition of objects.  Doing so would improve detection of abnormal sound data in an environment.

	Regarding Claim 19, Lecomte teaches “extracting (unsupervised initialization of Q groups consisting of a grouping by classes – [0032])  an acoustic feature of normal sound (Sub-set of data said to be normal – [0032]) based on training data for normal sound (Audio data representing the learning signals – [0032]) by using an acoustic feature extractor (SVM classifier representing a group – [0032]); updating (step of optimization of the groups that uses the model during the modelling step – [0032]) a normal sound model (model of normality consisting of several classifiers – [0032]) by using the extracted acoustic feature; extracting (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) an acoustic feature of anomalous sound based on simulated anomalous sound (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]) and extracting an acoustic feature of normal sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) based on the training data for normal sound (Step of optimization of the groups – [0032]) the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted acoustic feature of normal sound, wherein the extracting the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extracting the acoustic feature of the anomalous sound and the extracting of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the anomalous sound and the extracted acoustic feature of the normal sound are repeatedly performed to optimize the acoustic feature extractor (step d is repetition of steps b and c to obtain a model M; step b consists of step of definition of a model of normality consisting of 1-class SVM classifiers, classifier represents a group, group is a sub-class to obtain model of normality consisting of several classifiers;  step c consists of step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]), based on a feature amount extracted from normal sound and a feature amount extracted from anomalous sound (SVM classifiers use decision rules to determine presence or absence of anomaly in audio signal – [0032]), so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (model assigns, for each 1-class SVM classifier a score fq, the scores fq obtained are compared to determine anomaly – [0032]-[0033]).”
Lecomte does not teach “a probability density function.”
	Horoshenkov teaches “a probability density function ([0086]).”


Regarding Claim 20, Lecomte teaches “an anomalous sound detection training method comprising: extracting (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) an acoustic feature of normal sound (Sub-set of data said to be normal – [0032]) based on training data for normal sound (Audio data representing the learning signals – [0032]) by using an acoustic feature extractor (SVM classifier representing a group – [0032]); updating (step of optimization of the groups that uses the model during the modelling step – [0032]) a normal sound model (model of normality consisting of several classifiers – [0032]) by using the extracted acoustic feature; extracting (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) an acoustic feature of anomalous sound based on training data for anomalous sound (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]) and extracting an acoustic feature of normal sound based on the training data for normal sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) by using the acoustic feature extractor; and updating (Step of optimization of the groups – [0032]) the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted acoustic feature of normal sound, wherein the extracting the acoustic feature of the normal sound based on the (step d is repetition of steps b and c to obtain a model M; step b consists of step of definition of a model of normality consisting of 1-class SVM classifiers, classifier represents a group, group is a sub-class to obtain model of normality consisting of several classifiers;  step c consists of step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]), based on a feature amount extracted from normal sound and a feature amount extracted from anomalous sound (SVM classifiers use decision rules to determine presence or absence of anomaly in audio signal – [0032]), so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (model assigns, for each 1-class SVM classifier a score fq, the scores fq obtained are compared to determine anomaly – [0032]-[0033]).”
Lecomte does not teach “a probability density function.”
	Horoshenkov teaches “a probability density function ([0086]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte to incorporate the teaching of Horoshenkov to incorporate machine learning techniques with a probability density function to 

Regarding Claim 21, Lecomte in view of Horoshenkov teaches “a non-transitory computer-readable medium storing computer-readable instructions thereon, which, when executed by a computer (processor – [0045]), cause the computer to function as the apparatus according to Claim 15.”

	Regarding Claim 26, Lecomte in view of Horoshenkov disclosed the claimed invention as detailed above and Lecomte further teaches “an optimized acoustic feature extractor (step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]) is used in the extraction of the acoustic feature (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) of the normal sound based on the training data (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) and used in the extraction of the acoustic feature (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) of the anomalous sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]).”

	Regarding Claim 27, Lecomte in view of Horoshenkov disclosed the claimed invention as detailed above and Lecomte further teaches “an optimized acoustic feature extractor (step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]) is used in the extraction of the acoustic feature (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) of the normal sound based on the training data (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) and used in the extraction of the acoustic feature (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) of the anomalous sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]).”

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte in view of Horoshenkov and Jones (US20060171625).
Regarding Claim 17, Lecomte in view of Horoshenkov discloses the claimed invention as discussed above and Lecomte further teaches “wherein the processing circuitry (processor – [0045]) and wherein the simulated anomalous sound is anomalous sound simulated (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]).”
Lecomte in view of Horoshenkov does not teach “sample the simulated anomalous sound wherein the simulated anomalous sound and by making assumption on one of occurrence frequency.”
Jones teaches “sample the simulated anomalous sound wherein the simulated anomalous sound (For γ=1, the distribution is an exponential distribution – [0047])” and “by making assumption on occurrence frequency (inter-arrival times of acoustic emission events – [0028]).”
Horoshenkov to incorporate the teaching of Jones to incorporate an exponential distribution function based on acoustic events related to the condition of an operational device. Doing so would improve the state of monitoring of abnormal sound events in an environment.

Regarding Claim 18, Lecomte in view of Horoshenkov discloses the claimed invention as discussed above and except for “the simulated anomalous sound is Xω,n as sampled based on a distribution:                         
                            
                                
                                    X
                                
                                
                                    ω
                                    ,
                                    n
                                
                            
                            ~
                            (
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    )
                                    e
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    X
                                    ω
                                    ,
                                    n
                                
                            
                        
                     where ω is frequency, n is frame number, and β is an integer.”
Jones teaches “the simulated anomalous sound is Xω,n as sampled based on a distribution:                         
                            
                                
                                    X
                                
                                
                                    ω
                                    ,
                                    n
                                
                            
                            ~
                            (
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    )
                                    e
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            ω
                                            ,
                                            n
                                        
                                    
                                
                            
                        
                     (Equation 3 – [0043]; For γ=1, the distribution is an exponential distribution – [0047]) where ω is frequency, n is frame number, and β is an integer.” Jones teaches the exponential distribution function as                         
                            f
                            
                                
                                    t
                                
                            
                            =
                             
                            
                                
                                    γ
                                    (
                                    t
                                    -
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            
                                
                                    e
                                
                                
                                    (
                                    -
                                    
                                        
                                            (
                                            t
                                            -
                                            
                                                
                                                    t
                                                
                                                
                                                    0
                                                    )
                                                
                                            
                                        
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            )
                                        
                                        
                                            γ
                                        
                                    
                                
                            
                        
                    . Taking the variables as the following: γ=1, β=θ, and (t-t0) = Xω,n, this forms the mathematical equivalence to the distribution                        
                            
                                
                                    X
                                
                                
                                    ω
                                    ,
                                    n
                                
                            
                            ~
                            (
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    )
                                    e
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            ω
                                            ,
                                            n
                                        
                                    
                                
                            
                        
                    .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte in view of Horoshenkov to incorporate the teaching of Jones to incorporate the mathematical equivalence of the exponential distribution function based on acoustic events related to the condition of an operational device. Doing so would improve the state of monitoring of abnormal sound events in an environment.

Allowable Subject Matter
Claims 23 and 25 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 as set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter.
In regards to Claim 23, the claims are allowable because the closest prior art, Lecomte Horoshenkov, Jones, and Aare, either singularly or in combination, fail to anticipate or render obvious that “the number of anomalous sound data sampled being substantially same as the first number of normal sound data.” 
In regards to Claim 25, the claims are allowable because claim 25 is dependent upon Claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863